

GLOBAL AXCESS CORP
NONSTATUTORY STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------



This Nonstatutory Stock Option Agreement ("Agreement") is made and entered into
as of the date set forth below, by and between GLOBAL AXCESS CORP, a Nevada
corporation (the "Company"), and the director of the Company named in Section
1(b). ("Optionee"):


In consideration of the covenants herein set forth, the parties hereto agree as
follows:


1.  Option Information.


(a)        Date of Option:
xxxxxxxx
   
(b)        Optionee:
xxxxxxxx
   
(c)        Number of Shares:
xxxxxxxx
   
(d)        Exercise Price:
xxxxxxxx



2.  Acknowledgements.


(a)           Optionee is a director of the Company.


(b)           The Board of Directors (the "Board" which term shall include an
authorized committee of the Board of Directors) and shareholders of the Company
have heretofore adopted The Global Axcess Corp 2004 Stock Plan (the "Plan"),
pursuant to which this Option is being granted.  Capitalized terms used but not
defined herein shall have the meaning given to such terms in the Plan.


(c)           The Board has authorized the granting to Optionee of a
nonstatutory stock option (the "Option") to purchase shares of common stock of
the Company ("Stock") upon the terms and conditions hereinafter stated and
pursuant to an exemption from registration under the Securities Act of 1933, as
amended (the "Securities Act") provided by Rule 701 thereunder.


3.  Shares; Price.  The Company hereby grants to Optionee the right to purchase,
upon and subject to the terms and conditions herein stated, the number of shares
of Stock set forth in Section 1(c) above (the "Shares") for cash (or other
consideration as is authorized under the Plan and acceptable to the Board, in
their sole and absolute discretion) at the price per Share set forth in Section
1(d) above (the "Exercise Price"), such price being not less than the fair
market value per share of the Shares covered by this Option as of the date
hereof.


4.  Term of Option; Continuation of Employment.  This Option shall earlier
terminate subject to Sections 7 and 8 hereof upon, and as of the date of, the
termination of Optionee's employment if such termination occurs prior to the end
of such termination period set out in Exhibit A. Nothing contained herein shall
confer upon Optionee the right to the continuation of his or her employment by
the Company or to interfere with the right of the Company to terminate such
employment or to increase or decrease the compensation of Optionee from the rate
in existence at the date hereof.

 
 

--------------------------------------------------------------------------------

 


5.  Vesting of Option.  Subject to the provisions of Sections 7 and 8 hereof,
this Option shall become exercisable during the term of Optionee's employment as
set forth in Exhibit A of this Agreement.


6.  Exercise.  This Option shall be exercised by delivery to the Company of (a)
written notice of exercise stating the number of Shares being purchased (in
whole shares only) and such other information set forth on the form of Notice of
Exercise attached hereto as Appendix A, (b) a check or cash in the amount of the
Exercise Price multiplied by the number of Shares covered by the notice (or such
other consideration as has been approved by the Board of Directors consistent
with the Plan) and (c) a written investment representation as provided for in
Section 13 hereof. This Option shall not be assignable or transferable, except
by will or by the laws of descent and distribution, and shall be exercisable
only by Optionee during his or her lifetime, except as provided in Section 8
hereof.


7.  Termination of Directorship.  If Optionee shall cease to be a director of
the Company for any reason, whether voluntarily or involuntarily, other than by
his or her death, Optionee (or if the Optionee shall die after Optionee ceases
to be a director of the Company, but prior to such exercise date, Optionee's
personal representative or the person otherwise entitled to succeed to the
Option) shall have the right at any time within three (3) months following the
date Optionee ceases to be a director of the Company or the remaining term of
this Option, whichever is the lesser, to exercise in whole or in part this
Option to the extent that this Option was exercisable as of the date Optionee
ceased to be a director of the Company and had not previously been exercised;
provided, however: (i) if Optionee is permanently disabled (within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”)) on the date Optionee ceases to be a director of the Company, the
foregoing three (3) month period shall be extended to six (6) months; or (ii) if
Optionee is removed as a director for cause, or by the terms of the Plan or this
Option Agreement, this Option shall automatically terminate as to all Shares
covered by this Option not exercised prior to such removal.


8.  Death of Optionee.  If the Optionee shall die while a director of the
Company, Optionee's personal representative or the person otherwise entitled to
succeed to the Optionee's rights hereunder may at any time within six (6) months
after the date of Optionee's death, or during the remaining term of this Option,
whichever is the lesser, exercise this Option and purchase Shares to the extent
that Optionee could have exercised this Option as of the date of Optionee's
death; provided, in any case, that this Option may be so exercised only to the
extent that this Option has not previously been exercised by Optionee.


9.  No Rights as Shareholder.  Optionee shall have no rights as a shareholder
with respect to the Shares covered by any installment of this Option until the
effective date of issuance of Shares following exercise of this Option, and no
adjustment will be made for dividends or other rights for which the record date
is prior to the date such stock certificate or certificates are issued except as
provided in Section 10 hereof.

 
- 2 -

--------------------------------------------------------------------------------

 


10.  Recapitalization.  Subject to any required action by the shareholders of
the Company, the number of Shares covered by this Option, and the Exercise Price
thereof, shall be proportionately adjusted for any increase or decrease in the
number of issued shares resulting from a subdivision or consolidation of shares
or the payment of a stock dividend, or any other increase or decrease in the
number of such shares effected without receipt of consideration by the Company;
provided however that the conversion of any convertible securities of the
Company shall not be deemed having been "effected without receipt of
consideration by the Company".


In the event of a proposed dissolution or liquidation of the Company, or a
Change in Control as hereinafter defined (collectively, a "Reorganization"),
unless otherwise provided by the Board, this Option shall terminate immediately
prior to such date as is determined by the Board, which date shall be no later
than the consummation of such Reorganization. In such event, if the entity which
shall be the surviving entity does not tender to Optionee an offer, for which it
has no obligation to do so, to substitute for any unexercised Option a stock
option or capital stock of such surviving entity, as applicable, which on an
equitable basis shall provide the Optionee with substantially the same economic
benefit as such unexercised Option, then the Board shall grant to such Optionee
the right for a period commencing thirty (30) days prior to and ending
immediately prior to the date determined by the Board pursuant hereto for
termination of the Option or during the remaining term of the Option, whichever
is the lesser, to exercise any unexpired Option or Options without regard to the
installment provisions of Section 5; provided, however, that such exercise shall
be subject to the consummation of such Reorganization.  For purposes of this
Section, “Change in Control” shall mean a transaction consisting of a sale of
all or substantially all of the Company’s assets, or a merger, consolidation or
other capital reorganization of the Company with or into another entity;
provided however that no Change in Control shall occur upon a merger,
consolidation or other capital reorganization in which the holders of the
capital stock of the Company outstanding immediately prior to such transaction
continue to hold (either by the voting securities remaining outstanding or by
being converted into voting securities of the surviving entity) more than 20% of
the total voting power represented by the voting securities of the Company, or
such surviving entity, outstanding immediately after such transaction.


Subject to any required action by the shareholders of the Company, if the
Company shall be the surviving entity in any merger or consolidation, this
Option thereafter shall pertain to and apply to the securities to which a holder
of Shares equal to the Shares subject to this Option would have been entitled by
reason of such merger or consolidation, and the installment provisions of
Section 5 shall continue to apply.


In the event of a change in the shares of the Company as presently constituted,
which is limited to a change of all of its authorized Stock without par value
into the same number of shares of Stock with a par value, the shares resulting
from any such change shall be deemed to be the Shares within the meaning of this
Option.


To the extent that the foregoing adjustments relate to shares or securities of
the Company, such adjustments shall be made by the Board, whose determination in
that respect shall be final, binding and conclusive. Except as hereinbefore
expressly provided, Optionee shall have no rights by reason of any subdivision
or consolidation of shares of Stock of any class or the payment of any stock
dividend or any other increase or decrease in the number of shares of stock of
any class, and the number and price of Shares subject to this Option shall not
be affected by, and no adjustments shall be made by reason of, any dissolution,
liquidation, merger, consolidation or sale of assets or capital stock, or any
issue by the Company of shares of stock of any class or securities convertible
into shares of stock of any class.

 
- 3 -

--------------------------------------------------------------------------------

 


The grant of this Option shall not affect in any way the right or power of the
Company to make adjustments, reclassifications, reorganizations or changes in
its capital or business structure or to merge, consolidate, dissolve or
liquidate or to sell or transfer all or any part of its business or assets.


11.   [Reserved.]


12.  Modifications, Extension and Renewal of Options.  The Board or Committee,
as described in the Plan, may modify this Option or accept the surrender thereof
(to the extent not theretofore exercised) and authorize the granting of a new
option in substitution therefore (to the extent not theretofore exercised),
subject at all times to the Plan, and Section 409A of the Code. Notwithstanding
the foregoing provisions of this Section 12, no modification shall, without the
consent of the Optionee, alter to the Optionee's detriment or impair any rights
of Optionee hereunder.


13.  Investment Intent; Restrictions on Transfer.


(a) Optionee represents and agrees that if Optionee exercises this Option in
whole or in part, Optionee will in each case acquire the Shares upon such
exercise for the purpose of investment and not with a view to, or for resale in
connection with, any distribution thereof; and that upon such exercise of this
Option in whole or in part, Optionee (or any person or persons entitled to
exercise this Option under the provisions of Sections 7 and 8 hereof) shall
furnish to the Company a written statement to such effect, satisfactory to the
Company in form and substance. If the Shares represented by this Option are
registered under the Securities Act, either before or after the exercise of this
Option in whole or in part, the Optionee shall be relieved of the foregoing
investment representation and agreement and shall not be required to furnish the
Company with the foregoing written statement.


(b) Optionee further represents that Optionee has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition, and to obtain additional information reasonably necessary to verify
the accuracy of such information.


(c) Unless and until the Shares represented by this Option are registered under
the Securities Act, all certificates representing the Shares and any
certificates subsequently issued in substitution therefor and any certificate
for any securities issued pursuant to any stock split, share reclassification,
stock dividend or other similar capital event shall bear legends in
substantially the following form:

 
- 4 -

--------------------------------------------------------------------------------

 


 
THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) OR UNDER THE APPLICABLE SECURITIES
LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN MAY BE
SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.



 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THAT
CERTAIN NONSTATUTORY STOCK OPTION AGREEMENT DATED June 2004 BETWEEN THE COMPANY
AND THE ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
REPURCHASE BY THE COMPANY UNDER CERTAIN CONDITIONS.



Such certificates shall also bear such other legend or legends as the Company
and its counsel deem necessary or appropriate. Appropriate stop transfer
instructions with respect to the Shares have been placed with the Company's
transfer agent.


14.  [Reserved.]


15.  Stand-off Agreement.  Optionee agrees that in connection with any
registration of the Company's securities under the Securities Act, and upon the
request of the Company or any underwriter managing an underwritten offering of
the Company's securities, Optionee shall not sell, short any sale of, loan,
grant an option for, or otherwise dispose of any of the Shares (other than
Shares included in the offering) without the prior written consent of the
Company or such managing underwriter, as applicable, for a period of at least
one year following the effective date of registration of such offering.


16.  Restriction Upon Transfer.  The Shares may not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated by the
Optionee except as hereinafter provided.


(a) Repurchase Right on Termination Other Than for Cause. For the purposes of
this Section, a "Repurchase Event" shall mean an occurrence of one of (i)
termination of Optionee's directorship of the Company, voluntary or involuntary
and with or without cause; (ii) retirement or death of Optionee; (iii)
bankruptcy of Optionee, which shall be deemed to have occurred as of the date on
which a voluntary or involuntary petition in bankruptcy is filed with a court of
competent jurisdiction; (iv) dissolution of the marriage of Optionee, to the
extent that any of the Shares are allocated as the sole and separate property of
Optionee's spouse pursuant thereto (in which case this Section shall only apply
to the Shares so affected); or (v) any attempted transfer by the Optionee of
Shares, or any interest therein, in violation of this Agreement. Upon the
occurrence of a Repurchase Event, the Company shall have the right (but not an
obligation) to repurchase all or any portion of the Shares of Optionee at a
price equal to the fair market value of the Shares as of the date of the
Repurchase Event.

 
- 5 -

--------------------------------------------------------------------------------

 


(b) Repurchase Right on Termination for Cause.  In the event Optionee is removed
as a director of the Company for cause, then the Company shall have the right
(but not an obligation) to repurchase Shares of Optionee at a price equal to the
Exercise Price. Such right of the Company to repurchase Shares shall apply to
100% of the Shares for one (1) year from the date of this Agreement; and shall
thereafter lapse at the rate of twenty percent (20%) of the Shares on each
anniversary of the date of this Agreement. In addition, the Company shall have
the right, in the sole discretion of the Board and without obligation, to
repurchase upon removal for cause all or any portion of the Shares of Optionee,
at a price equal to the fair market value of the Shares as of the date of
removal, which right is not subject to the foregoing lapsing of rights. In the
event the Company elects to repurchase the Shares, the stock certificates
representing the same shall forthwith be returned to the Company for
cancellation.


(c)  Exercise of Repurchase Right.  Any Repurchase Right under Paragraphs 16(a)
or 16(b) shall be exercised by giving notice of exercise as provided herein to
Optionee or the estate of Optionee, as applicable. Such right shall be
exercised, and the repurchase price thereunder shall be paid, by the Company
within a ninety (90) day period beginning on the date of notice to the Company
of the occurrence of such Repurchase Event (except in the case of termination of
Optionee’s directorship or retirement from the Board, where such option period
shall begin upon the occurrence of the Repurchase Event). Such repurchase price
shall be payable only in the form of cash (including a check drafted on
immediately available funds) or cancellation of purchase money indebtedness of
the Optionee for the Shares. If the Company can not purchase all such Shares
because it is unable to meet the financial tests set forth in Nevada and/or
Florida corporation law, the Company shall have the right to purchase as many
Shares as it is permitted to purchase under such sections. Any Shares not
purchased by the Company hereunder shall no longer be subject to the provisions
of this Section 16.


(d)  Right of First Refusal.  In the event Optionee desires to transfer any
Shares during his or her lifetime, Optionee shall first offer to sell such
Shares to the Company. Optionee shall deliver to the Company written notice of
the intended sale, such notice to specify the number of Shares to be sold, the
proposed purchase price and terms of payment, and grant the Company an option
for a period of thirty days following receipt of such notice to purchase the
offered Shares upon the same terms and conditions. To exercise such option, the
Company shall give notice of that fact to Optionee within the thirty (30) day
notice period and agree to pay the purchase price in the manner provided in the
notice. If the Company does not purchase all of the Shares so offered during the
option period described in the foregoing provisions of this paragraph, Optionee
shall be under no obligation to sell any of the offered Shares to the Company,
but may dispose of such Shares in any lawful manner during a period of one
hundred and eighty (180) days following the end of such notice period, except
that Optionee shall not sell any such Shares to any other person at a lower
price or upon more favorable terms than those offered to the Company.


 
- 6 -

--------------------------------------------------------------------------------

 

(e)  Acceptance of Restrictions.  Acceptance of the Shares shall constitute the
Optionee's agreement to such restrictions and the legending of his certificates
with respect thereto. Notwithstanding such restrictions, however, so long as the
Optionee is the holder of the Shares, or any portion thereof, he shall be
entitled to receive all dividends declared on and to vote the Shares and to
exercise all other rights of a shareholder with respect thereto.


(f)  Permitted Transfers.  Notwithstanding any provisions in this Section 16 to
the contrary, the Optionee may transfer Shares subject to this Agreement to his
or her parents, spouse, children, or grandchildren, or a trust for the benefit
of the Optionee or any such transferee(s); provided, that such permitted
transferee(s) shall hold the Shares subject to all the provisions of this
Agreement (all references to the Optionee herein shall in such cases refer
mutatis mutandis to the permitted transferee, except in the case of clause (iv)
of Section 16(a) wherein the permitted transfer shall be deemed to be
rescinded); and provided further, that notwithstanding any other provisions in
this Agreement, a permitted transferee may not, in turn, make permitted
transfers without the written consent of the Optionee and the Company.


(g)  Release of Restrictions on Shares.  All other restrictions under this
Section 16 shall terminate when the Company's securities are publicly traded.


17.  Notices.  Any notice required to be given pursuant to this Option or the
Plan shall be in writing and shall be deemed to be delivered upon receipt or, in
the case of notices by the Company, five (5) days after deposit in the U.S.
mail, postage prepaid, addressed to Optionee at the address last provided to the
Company by Optionee.


18.  Agreement Subject to Plan; Applicable Law.  This Option is made pursuant to
the Plan and shall be interpreted to comply therewith. A copy of such Plan is
available to Optionee, at no charge, at the principal office of the Company.
This Option has been granted, executed and delivered in the State of Florida,
and the interpretation and enforcement shall be governed by the laws thereof and
subject to the exclusive jurisdiction of the courts therein.




[The remainder of this page is intentionally blank.]

 
- 7 -

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Option as of the date
first above written.


COMPANY:      
GLOBAL AXCESS CORP,
 
a Nevada corporation
         
By: ___________________________________
 
Name:
 
Title:
   
OPTIONEE:      
   
By: ___________________________________
 
        (signature)
 
Name:



(one of the following, as appropriate, shall be signed)


I certify that as of the date hereof I am unmarried
 
By his or her signature, the spouse of Optionee hereby agrees to be bound by the
provisions of the foregoing INCENTIVE STOCK OPTION AGREEMENT
 
     
Optionee
 
Spouse of Optionee

 
 
- 8 -

--------------------------------------------------------------------------------

 

Appendix A


NOTICE OF EXERCISE


GLOBAL AXCESS CORP
7800 Belfort Parkway, Suite 165
Jacksonville, FL 32256


Re: Incentive Stock Option


Notice is hereby given pursuant to Section 6 of my Incentive Stock Option
Agreement that I elect to purchase the number of shares set forth below at the
exercise price set forth in my option agreement:


Incentive Stock Option Agreement dated: xxxxxxxx


Number of shares being purchased:    ________________


Exercise Price: xxxxxxxx


A check in the amount of the aggregate price of the shares being purchased is
attached.


I hereby confirm that such shares are being acquired by me for my own account
for investment purposes, and not with a view to, or for resale in connection
with, any distribution thereof. I will not sell or dispose of my Shares in
violation of the Securities Act of 1933, as amended, or any applicable federal
or state securities laws.


I understand that the certificate representing the Option Shares will bear a
restrictive legend within the contemplation of the Securities Act and as
required by such other state or federal law or regulation applicable to the
issuance or delivery of the Option Shares.


I agree to provide to the Company such additional documents or information as
may be required pursuant to the Company's 2004 Stock Plan.
 

 

 
By: ___________________________________
 
        (signature)
 
Name:

 
 
- 9 -

--------------------------------------------------------------------------------

 

Exhibit A







 
- 10 -

--------------------------------------------------------------------------------

 